Title: To Thomas Jefferson from James Brown, 21 October 1791
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 21 Octbo 91

I beg leave to trouble you with Extracts from two letters lately recd. from Mr. Short. On rect. of your answer I will take Measures to arrange the Business as you may recommend. For my own part, tho’ a considerable Stock holder I am much a Stranger which plan is most adviseable for Mr. Shorts interest.
I hope you found the Account sent you free from Error. My absence from home prevented me writing you at that Period.—With much respect I am Sir Your Obt: Hl: St,

James Brown

